Exhibit 10.37

 

PLANAR SYSTEMS, INC.

 

NONQUALIFIED STOCK OPTION AGREEMENT

 

To: Gerald Perkel    Date of Grant: September 26, 2005

 

We are pleased to inform you that pursuant to your Executive Employment
Agreement dated as of September 26, 2005 with Planar Systems, Inc. (the
“Company”), the Board of Directors (the “Board”) of the Company has awarded you
a nonqualified stock option for the purchase of two hundred forty thousand
(240,000) shares (the “Shares”) of the Company’s common stock at an exercise
price of $7.85 per share.

 

1. TERM. The term of the option is ten years from date of grant, unless sooner
terminated.

 

2. VESTING. Except as otherwise provided by the Executive Employment Agreement
between you and the Company dated September 26, 2005, the option will vest and
become exercisable according to the following schedule: the option will vest
with respect to twenty-five percent (25%) of the Shares on September 29, 2006
and, thereafter, the option will vest with respect to six and one quarter
percent (6.25%) of the Shares on the last day of each fiscal quarter of the
Company, beginning with the quarter ending December 29, 2006.

 

3. EXERCISE. During your lifetime only you can exercise the option. The option
may be exercised by the personal representative of your estate, by the
beneficiary you have designated on forms prescribed by and filed with the
Company, or the beneficiary of your estate following your death. You may use the
Notice of Exercise of Nonqualified Stock Option in the form attached to this
Agreement when you exercise the option.

 

4. PAYMENT FOR SHARES. The option may be exercised by the delivery of:

 

a. Cash, personal check (unless, at the time of exercise, the Company determines
otherwise), bank certified or cashier’s check;

 

b. Unless the Compensation Committee of the Board (the “Committee”) in its sole
discretion determines otherwise, shares of the capital stock of the Company held
by you for a period of at least six months having a fair market value at the
time of exercise, as determined in good faith by the Board, equal to the
exercise price;

 

c. A properly executed exercise notice together with irrevocable instructions to
a broker to promptly deliver to the Company the amount of sale or loan proceeds
to pay the exercise price; or

 

d. Instructions to the Company to withhold from the Shares that would otherwise
be issued on the exercise that number of Shares having a fair market value at
the time of such exercise equal to the aggregate exercise price of the options
being exercised.

 

1 – NONQUALIFIED STOCK OPTION AGREEMENT



--------------------------------------------------------------------------------

5. WITHHOLDING TAXES. As a condition to the exercise of the option, you must
make such arrangements as the Company may require for the satisfaction of any
federal, state or local withholding tax obligations that may arise in connection
with such exercise.

 

6. TERMINATION. If your employment with the Company terminates, and unless by
its terms the option sooner terminates or expires, then you may exercise, for a
twelve-month period following the termination of your employment, that portion
of the option which is exercisable at the time of such termination, but the
option will terminate at the end of such period following such termination as to
all Shares for which it has not theretofore been exercised.

 

7. DEATH OF OPTIONEE. If you die while having a relationship with the Company or
within the 12-month period following cessation of such relationship, and unless
by its terms the option sooner terminates or expires, this option may be
exercised within one year after your death by the personal representative of
your estate or by the person or persons to whom your rights under the option
pass (i) by will or by the applicable laws of descent and distribution or
(ii) by a designation or transfer, but the option will terminate at the end of
such period following your death as to all Shares for which it has not
theretofore been exercised.

 

8. TRANSFERABILITY OF OPTION. This option and the rights and privileges
conferred hereby may not be transferred, assigned, pledged or hypothecated in
any manner (whether by operation of law or otherwise) other than by will or by
the applicable laws of descent and distribution and shall not be subject to
execution, attachment or similar process. This option is personal to you and is
exercisable solely by you. Any attempt to transfer, assign, pledge, hypothecate
or otherwise dispose of this option or of any right or privilege conferred
hereby, contrary to the provisions hereof, or the sale or levy or any attachment
or similar process upon the rights and privileges conferred hereby will be null
and void. Notwithstanding the foregoing, to the extent permitted by applicable
law and regulation, the Company, in its sole discretion, may permit you to
(i) during your lifetime, designate a person who may exercise the option after
your death by giving written notice of such designation to the Company (such
designation may be changed from time to time by you by giving written notice to
the Company revoking any earlier designation and making a new designation) or
(ii) transfer the option and the rights and privileges conferred hereby.

 

9. NO STATUS AS SHAREHOLDER. Neither you nor any party to whom your rights and
privileges under the option pass will be, or have any of the rights or
privileges of, a shareholder of the Company with respect to any of the Shares
issuable upon the exercise of this option unless and until this option has been
exercised.

 

10. CONTINUATION OF RELATIONSHIP. Nothing in this option will confer upon you
any right to continue in the employ or other relationship of the Company, or to
interfere in any way with the right of the Company to terminate your employment
or other relationship with the Company at any time.

 

11. ADJUSTMENTS UPON CHANGES IN CAPITALIZATION. The aggregate number and class
of shares covered by this option and the exercise price per share thereof (but
not the total price), will all be proportionately adjusted for any increase or
decrease in the number of issued shares of Common Stock of the Company resulting
from a split-up or consolidation of shares or any like capital adjustment, or
the payment of any stock dividend.

 

2 – NONQUALIFIED STOCK OPTION AGREEMENT



--------------------------------------------------------------------------------

12. EFFECT OF LIQUIDATION OR REORGANIZATION.

 

a. Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, this option will terminate immediately prior to the
consummation of such proposed action. The Committee shall declare that this
option shall terminate as of a date fixed by the Board and give you the right to
exercise your option as to all or any part of the Shares subject to this option,
including Shares as to which this option would not otherwise be exercisable.

 

b. Cash for Stock. Except as provided in subsection (c), upon a merger (other
than a merger of the Company in which the holders of shares of Common Stock
immediately prior to the merger have the same proportionate ownership of shares
of Common Stock in the surviving corporation immediately after the merger),
consolidation, acquisition of property or stock, separation or reorganization
(other than a mere reincorporation or the creation of a holding company) of the
Company, as a result of which the shareholders of the Company receive cash in
exchange for or in connection with their shares of Common Stock, this option
will terminate, but immediately prior to any such merger, consolidation,
acquisition of property or stock, separation or reorganization, this option
shall become fully vested and you will have the right to exercise this option in
full.

 

c. Property or Stock for Stock. In the event of a sale of all or substantially
all of the assets of the Company, or the merger of the Company with or into
another corporation in which the shareholders receive property or stock, this
option shall be assumed or an equivalent option shall be substituted by such
successor corporation or a parent or subsidiary of such successor corporation,
unless the Committee determines, in the exercise of its sole discretion and in
lieu of such assumption or substitution, that you shall have the right to
exercise this option as to all or any part of the Shares subject to this option,
including Shares as to which this option would not otherwise be exercisable. If
the Committee determines that this option shall be exercisable in lieu of
assumption or substitution in the event of a merger or sale of assets, the
Committee shall notify you that this option shall be so exercisable for a period
of thirty (30) days from the date of such notice or such shorter period as the
Committee may specify in the notice, and this option will terminate upon the
expiration of such period. For the purposes of this paragraph, this option shall
be considered assumed if, following the merger or sale of assets, this option
confers the right to purchase, for each Share subject to this option immediately
prior to the merger or sale of assets, the consideration (whether stock, cash,
or other securities or property) received in the merger or sale of assets by
holders of Common Stock for each share held on the effective date of the
transaction; provided, however, that if such consideration received in the
merger or sale of assets was not solely common stock of the successor
corporation or its parent, the Committee shall provide for the consideration to
be received upon the exercise of this option, for each Share subject to this
option, to be solely common stock of the successor corporation or its parent
equal in fair market value to the per share consideration received by holders of
Common Stock in the merger or sale of assets.

 

3 – NONQUALIFIED STOCK OPTION AGREEMENT



--------------------------------------------------------------------------------

13. FRACTIONAL SHARES. In the event of any adjustment in the number of shares
covered by this option, any fractional shares resulting from such adjustment
will be disregarded and the option will cover only the number of full shares
resulting from such adjustment.

 

14. DETERMINATION OF COMMITTEE TO BE FINAL. The administration of this Agreement
and all determinations and adjustments referred to herein will be made by the
Committee, and its determination as to what adjustments will be made, and the
extent thereof and all other determinations, will be final, binding and
conclusive.

 

15. SECURITIES REGULATION. Shares will not be issued with respect to this option
unless the exercise of such option and the issuance and delivery of the Shares
pursuant thereto complies with all relevant provisions of law, including,
without limitation, any applicable state securities laws, the Securities Act of
1933, as amended, the Securities Exchange Act of 1934, as amended, the rules and
regulations promulgated thereunder, and the requirements of any stock exchange
upon which the shares may then be listed. The Company agrees to register under
the Securities Act of 1933 the sale of the Shares to you upon exercise of the
option.

 

Please execute the enclosed copy of this Agreement and return it to the
undersigned.

 

    Very truly yours,     PLANAR SYSTEMS, INC.     By:  

/S/    GREGORY H. TURNBULL

--------------------------------------------------------------------------------

 

AGREED AND ACCEPTED:

     

Gregory H. Turnbull

Chairman of the Board

/s/ Gerald Perkel

--------------------------------------------------------------------------------

        Gerald Perkel         Date: September 26, 2005        

 

4 – NONQUALIFIED STOCK OPTION AGREEMENT



--------------------------------------------------------------------------------

NOTICE OF EXERCISE OF NONQUALIFIED STOCK OPTION

 

To: Planar Systems, Inc.

 

I, Gerald Perkel, a resident of the State of Oregon, hereby exercise my
nonqualified stock option granted by Planar Systems, Inc. (the “Company”) on
September     , 2005 and notify the Company of my desire to purchase shares of
Common Stock of the Company (the “Securities”) at the exercise price of
$             per share which were offered to me pursuant to said option.

 

I hereby represent and warrant that (1) I have been furnished with all
information which I deem necessary to evaluate the merits and risks of the
purchase of the Securities; (2) I have had the opportunity to ask questions and
receive answers concerning the information received about the Securities and the
Company; and (3) I have been given the opportunity to obtain any additional
information I deem necessary to verify the accuracy of any information obtained
concerning the Securities and the Company.

 

Dated:                                 

 

/s/ Gerald Perkel

--------------------------------------------------------------------------------

Gerald Perkel

Taxpayer I.D. Number:                     

Address

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

5 – NONQUALIFIED STOCK OPTION AGREEMENT



--------------------------------------------------------------------------------

RECEIPT

 

                         hereby acknowledges receipt from Gerald Perkel, in
payment for              shares of Common Stock of Planar Systems, Inc., an
Oregon corporation, of $            in the form of

 

¨    Cash

 

¨    Check (personal, cashier’s or bank certified)

 

¨                      shares of the Company’s Common Stock, fair market value
$             per share held by the Optionee for a period of at least six months

 

¨ A properly executed exercise notice together with irrevocable instructions to
a broker to promptly deliver to the Company the amount of sale or loan proceeds
to pay the exercise price

 

Date:                                 

       

PLANAR SYSTEMS, INC.

    By:  

 

--------------------------------------------------------------------------------

         

 

6 – NONQUALIFIED STOCK OPTION AGREEMENT